IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1636
                             Filed February 8, 2017


IN THE INTEREST OF A.C.,
Minor child,

K.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, DeDra L.

Schroeder, Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Jane M. Wright, Forest City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Crystal Leann Ely of North Iowa Youth Law Center, Mason City, guardian

ad litem for minor child.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                              2


VOGEL, Judge.

          A mother appeals the termination of her parental rights to her child. 1 The

juvenile court terminated the mother’s rights pursuant to Iowa Code section

232.116(1)(a), (e), and (h) (2015). The mother argues the State failed to prove

by clear and convincing evidence the statutory grounds for terminating her

parental rights, termination is not in the best interests of the child, and the

strength of the parent-child bond should preclude termination.

          We review the termination of parental rights proceedings de novo, giving

weight to the factual findings of the juvenile court, though we are not bound by

them. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

          A.C., born August 2015, came to the attention of the Iowa Department of

Human Services (DHS) at birth due to a drug test that revealed the presence of

methamphetamine, amphetamines, Oxycodone, and marijuana in her system.

The child was adjudicated a child in need of assistance under Iowa Code section

232.2(6)(o) and removed from the home. The mother agreed to a substance-

abuse evaluation and accepted services through the DHS, including substance-

abuse      treatment,    mental-health     services,   and    family-preservation   court.

Throughout the pendency of this case, the mother sporadically missed

appointments for both substance-abuse treatment and family-preservation court.

As part of her treatment, the mother submitted to drug tests periodically. She

tested positive for methamphetamine, amphetamines, and marijuana on multiple

occasions throughout the pendency of this case and stopped submitting to drug

tests altogether in the months leading up to termination. In July 2016, the mother

1
    The father’s parental rights were also terminated, but he does not appeal.
                                         3


gave birth to another child, who tested positive for methamphetamine,

amphetamines and marijuana at birth. Despite admitting illegal drug use, the

mother failed to return to suggested inpatient treatment.

       The record reflects the mother made little progress despite services

offered through the DHS and the child cannot be returned to the custody of the

mother at the present time. See Iowa Code § 232.116(1)(h)(4). Upon our de

novo review, we conclude the State established by clear and convincing

evidence termination of the mother’s parental rights was warranted under Iowa

Code section 232.116(1)(h). See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

1999) (“When the juvenile court terminates parental rights on more than one

statutory ground, we need only find grounds to terminate under one of the

sections cited by the juvenile court to affirm.”).    Because we agree statutory

grounds existed to support termination, termination was in the child’s best

interests, and no exception precludes termination, we affirm without further

opinion.2 See Iowa Ct. R. 21.26(1)(a), (d), (e).

       AFFIRMED.




2
  Although the mother also requests another six months to work towards reunification,
the record does not support a conclusion that additional time would produce any
different outcome for the mother’s ability to safely care for A.C. See Iowa Code
§ 232.104(2)(b); see also In re A.A.G., 708 N.W.2d 85, 93 (Iowa Ct. App. 2005) (“From
our de novo review of the record, we also are unable to make a finding the need for
removal would no longer exist after a six-month extension.”).